Citation Nr: 0613539	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  00-20 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
September 2003 and September 2005, when it was remanded both 
times for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran participated in combat with the enemy during 
his active duty service.  

2.  The veteran's PTSD and depression have been medically 
attributed to his combat experiences. 


CONCLUSION OF LAW

PTSD and depression were incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision no further discussion of VCAA is necessary at this 
point.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Service records document the veteran's assignment to the 
U.S.S. MANSFIELD in 1966.  The veteran has alleged that, 
while on board the Mansfield in 1966, he was subjected to 
traumatic incidents involving his operation of a 5 inch gun 
mount.  He has reported that one of his duties with reference 
to the operation of the weapon entailed the removal and 
handling of misfired shells.  He has reported that, when a 
gun misfired, it was his duty to catch the shell on a 
mattress when the gun barrel was tipped forward.  He then had 
to throw the misfired shell overboard.  He has also reported 
that, while on the serving on the USS MANSFIELD, the ship was 
struck with two enemy projectiles.  

As noted in a September 2005 remand, the Board has determined 
that the veteran engaged in combat.  An April 2004 response 
from the United States Armed Services Center for the Research 
of Unit Records (USASCRUR) is to the effect that in October 
1966, the USS MANSFIELD engaged in a running gun battle with 
enemy shore batteries.  The veteran's allegations of the USS 
MANSFIELD being struck by enemy projectiles was not verified 
by USASCRUR.  However, the Board viewed the fact that the USS 
MANSFIELD was engaged in a running battle with the enemy as 
sufficient evidence to show that the veteran did, in fact, 
participate in combat with the enemy.  After determining that 
the veteran engaged in combat with the enemy, the Board 
remanded the claim back to the RO to obtain a VA psychiatric 
examination to ascertain whether the veteran has PTSD as a 
result of combat participation.  It was noted at that time 
that there were medical records associated with the claims 
files which listed diagnoses of PTSD, although some of the 
records appeared to attribute the PTSD to certain post-
service events.  There was also evidence of record indicating 
that the veteran was treated for psychiatric problems during 
active duty.  

As a result of the Board's remand, a VA examination was 
conducted in October 2005.  The examiner reported that he had 
reviewed all the evidence in the claims files.  He noted the 
veteran's allegations of participating in a running gun 
battle with shore batteries and the veteran's service on a 
gun mount.  The examiner also noted the veteran's reports of 
having to deal with misfired shells and his constant fear of 
having a shell explode.  The veteran also reported that he 
was fearful of being struck by some of the enemy rounds being 
fired at his ship.  The examiner diagnosed PTSD and major 
depressive disorder, in partial remission.  The examiner 
noted that the veteran had a number of significant stressors 
in service which occurred in combat.  He opined that he had 
PTSD due to military experiences.  The examiner found that, 
while the veteran's life prior to military service 
predisposed him in ways to PTSD by virtue of being abused, it 
was only after extended service in firing the weapon, and his 
fear of the dealing with misfired rounds, that he had 
thoughts of killing himself and he became more aggressive and 
rebellious in his approach to individual.  The examiner 
opined that this was the initial expression of the PTSD 
symptoms.  He also opined that he veteran's depression was 
caused by or the result of his combat experience in the Navy.  

Some of the information provided to the examiner by the 
veteran is inaccurate such as indicating that he was a 
"projectile man" when in reality his service personnel 
records indicate that he was a "CS" which is a culinary 
specialist.  The veteran also provided an inaccurate account 
of changes in his behavior that occurred after the incident 
involving the enemy shore batteries indicating that he was 
cited for military infractions after the fact when the 
objective evidence of record demonstrates that he had had 
problems prior to and subsequent to October 1966.  Regardless 
of some of the inaccuracies, the Board finds it not beyond 
the realm of possibilities that the veteran did, in fact 
serve on a 5 inch gun mount during the aforementioned combat 
with the enemy and it is possible that he could have had 
duties which included the handling of misfired shells.  The 
Board finds these allegations are consistent with the service 
documentation of record.  38 U.S.C.A. § 1154.  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Therefore, the Board is presented with evidence of record 
which includes a competent diagnosis of PTSD based on 
stressors reported by a serviceman who participated in 
combat.  Resolving reasonable doubt in favor of the veteran, 
the Board finds that his reported duties serving on a 5 inch 
gun mount are plausible and the fact that the veteran's ship 
engaged in combat with enemy forces has been objectively 
confirmed.  Based on the above medical report, the Board 
finds that the veteran does suffer from PTSD and that the 
PTSD has been sufficiently linked to Vietnam wartime 
experiences.  In sum, the Board finds that the statutory and 
regulatory criteria for entitlement to service connection for 
PTSD have been met.  




ORDER

Entitlement to service connection for PTSD and depression is 
warranted.  The appeal is granted.  




____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


